DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed February 16, 2021.  Claims 21, 55-58, 83, 85, 88, and 94 have been amended.  Claims 21, 28-30, and 55 remain withdrawn.  Claims 56-59, 68-70, 78, 81-83, 85, 86, 88, 89, and 94 are currently pending and under examination.
	
This application claims priority to US Provisional Application No. 62/648819, filed March 27, 2018. 



Withdrawal of Objections/Rejections:


	The objection to claims 56, 57, 85, and 94, is withdrawn. 
The rejection of claims 56-59, 68-70, 78, 81-83, 85, 86, 88, 89, and 94 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
The rejection of claims 56-59, 68-70, 78, 81-83, 85, 86, 88, 89, and 94 under 35 U.S.C. 103 as being unpatentable over Wiles et al., is withdrawn.




New Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 56-59, 68-70, 78, 81-83, 85, 86, 88, 89, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 2004/0063168; Published 2004 – Previously Presented), and further in view of Olson et al. (IDS; US 2012/0329675, Published 2012).
With regard to claim 56, Wiles et al. teach a method for automated antimicrobial susceptibility testing (AST) (Abs.).  The method including selecting an AST carousel (AST cartridge), the AST cartridge containing a plurality of test panels each including a plurality of sample wells (reservoirs), including for example, 85 wells, in the AST section (Para. 21, Line 1-5; Para. 41; Fig. 4A-C).  While it is not specifically taught that the AST cartridge comprises about 384 or about 1536 reservoirs, it is noted that Applicant has not provided a definition for “about,” thus a plurality of wells as taught by Wiles et al., including 85 wells, is interpreted to be encompassed within “about” 384 or “about” 1536 reservoirs.  Additionally, as Wiles et al. teach that a plurality of reservoirs are present, as well as a plurality of test panels, it would have been obvious to one of ordinary skill in the art to determine the number of reservoirs needed to perform AST testing as desired.  Additionally, please also note that "the discovery of an Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the amount of reservoirs present in the AST cartridge, to result in an AST cartridge with an amount of reservoirs needed to perform AST testing as desired when practicing the taught method.
The method includes identifying the susceptibility of microorganism-containing samples to various types and concentrations of antimicrobial materials (Para. 37, Line 1-7; Para. 106).  The antimicrobial materials can be present at, for example, 5 different concentrations (Table 12), and 9 different concentrations (Fig. 12).  While it is not specifically taught that there are 8 or more different antimicrobials, as Wiles et al. teach that antimicrobial materials (plural) are present, it would have been obvious to one of ordinary skill in the art to utilize a number of antimicrobials needed to perform AST testing as desired.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the number of different antimicrobials present in the 5 or 9 different concentrations, including 8 or more different antimicrobials, to result in AST of the desired amount of antimicrobials when practicing the taught method.  

The plurality of antimicrobial concentration ranges are present in dilution series (Table 12; Fig. 12).
The dilution series of different antimicrobials are present in test panels, which are geometric reservoir blocks, on the cartridge (Fig. 4A-C), where the cartridge comprises multiple blocks.  
At least one of the reservoirs on the test panel (antimicrobial block) is designated as a growth control well, and does not include any antimicrobial material (Para. 54).   
Each distinct antimicrobial block is inoculated with a respective broth-suspended organism and placed into a respective carrier of the carousel (Para. 54; Fig. 7A), which is inoculating the AST cartridge with two or more microorganism-comprising samples such that each sample is inoculated into a distinct antimicrobial block.
The cartridge is incubated under conditions promoting microorganism growth, including for a period of two hours (Fig. 7A; Para. 56, Line 1-2), which is fully encompassed within between 2 and 12 hours.

The MIC is determined for each microorganism-comprising sample for a plurality of antimicrobials on the cartridge (Abs.; Fig. 7A-B; Fig. 12).  
While it is taught that each distinct antimicrobial block is inoculated with a respective broth-suspended organism and placed into a respective carrier of the carousel (Para. 54; Fig. 7A), which is inoculating the AST cartridge with two or more microorganism-comprising samples such that each sample is inoculated into a distinct antimicrobial block, it is not taught that the samples are two or more distinct microorganism-comprising samples. 
Olson et al. teach a method for antimicrobial susceptibility testing (AST) of biofilms, the method including an assay system to test patient specific isolates for sensitivity to the anti-microbial combinations (Abs.).  While a single species, which is a sample, may be inoculated onto a lid or plate, a combination of district samples, inoculated in their own well but on a single lid or plate, may also be used during the AST. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wiles et al. and Olson et al., because both teach automated antimicrobial susceptibility testing of isolated samples.  AST where a combination of district samples, inoculated in their own well but on a single lid or plate, is known in the art as taught by Olson et al.  Inoculation of the AST cartridge of Wiles et al. with two or more distinct microorganism containing samples would have been expected to predictably improve the method, by allowing for the testing of more distinct patient specific isolates at one time, thereby providing faster results to more patients.  

claim 57, Wiles et al. teach that each distinct antimicrobial block is inoculated with a respective broth-suspended organism and placed into a respective carrier of the carousel (Para. 54; Fig. 7A), which is inoculating the AST cartridge with at least two microorganism-comprising samples.
With regard to claim 58, Wiles et al. teach that generalized additive models (GAMs) are specific for each antibiotic and broad category of organisms, including Gram positive/Gram negative organisms (Para. 93).  As such, it would have been obvious to one of ordinary skill in the art to utilize two or more microorganisms of the same Gram type.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize the method of Wiles et al. with microorganism types as desired to determine MIC for such microorganisms, including microorganisms of the same Gram type.  
With regard to claims 59 and 69, Wiles et al. teach that each test panel can be inoculated with a respective broth-suspended organism before being placed into the AST cartridge, where innocula are added manually to inoculation ports of the test panels, and allowed to flow into the wells of the test panels (Para. 54, Line 1-10), which indicates that the samples are inoculated into a plurality of reservoirs in the AST cartridge at approximately the same concentration.  Additionally, it would have been obvious to one of ordinary skill in the art to utilize two or more concentrations of a sample as necessary to provide the most accurate results when performing the taught method.
With regard to claim 68, Wiles et al. teach that each test panel is inoculated with a respective broth-suspended organism (Para. 54, Line 3-6).  While it is not specifically taught that two or more different nutrient broths are utilized, it would have been obvious to one of ordinary 
With regard to claim 70, as Wiles et al. render obvious the method of claim 56, the result that the one or more antimicrobial dilution series replicates on the AST cartridge are sufficiently similar to provide MICs for each antimicrobial for every microorganism-comprising sample under test, would naturally flow from performance of the method as rendered obvious.
With regard to claims 78, 81, 82, and 83, Wiles et al. teach that turbidity (optical density) and redox, which are sufficient growth assays, are performed during cartridge incubation, where a pre-determined sufficient growth assay threshold must be achieved or exceeded before AST assays are initiated (see Fig. 7A-B).  
With regard to claim 85, while Wiles et al. do not specifically teach that no more than 90%, 95%, or 98% of the reservoirs are utilized to provide MIC results, it would have been obvious to one of ordinary skill in the art to utilized the percentage of reservoirs necessary for performing the taught method, including utilizing less than all possible reservoirs to determine MIC.  
With regard to claims 86 and 89, Wiles et al. teach that optical density and redox assays are performed in the plurality of reservoirs on the AST cartridge (Para. 22; Fig. 7A-B; Fig. 12).  
With regard to claim 88, as Wiles et al. render obvious the method of claim 56, the result that the number of AST assay results used to determine the MIC and/or QSR is different for different antimicrobials, would naturally flow from performance of the method as rendered obvious.
With regard to claim 94, Wiles et al. teach a redox assay with is a metabolic AST assay, which includes: adding a growth indicator, which is a metabolic probe formulation, to the .

Response to Arguments

In view of Applicant’s amendments, all previous rejections have been withdrawn.  Therefore, Applicant’s arguments are moot.  However, new rejections have been set forth above. 
With regard to independent claim 56, it is noted that amendment of “about 384 or about 1536 reservoirs” on line 4 to “384 or 1536 reservoirs (removing “about”), would render the method allowable.  
	

Conclusion
No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653